Exhibit 10.22

Peak Holdings LLC

June 11, 2007

Mr. Craig Steeneck

Dear Craig:

On behalf of the Management Committee of Peak Holdings LLC (the “Board”), I am
pleased to confirm that the Board has decided to grant you an additional
incentive bonus opportunity, on the terms and subject to the conditions set
forth herein. This bonus opportunity is intended to modify the Target Annual
Bonus set forth in that certain employment agreement entered into by and between
you and Crunch Holding Corp. (the “Company”), dated April 2, 2007 (the
“Employment Agreement”). All capitalized terms not defined herein shall have the
meaning ascribed to them in the Employment Agreement.

1. Enhanced Target Annual Bonus. Commencing in fiscal 2008, for each fiscal year
in which the Company achieves the EBITDA targets set forth in the “Management
Case” of Exhibit A hereto (the “Management Case EBITDA Targets”), your Target
Annual Bonus will be increased from 75% of your Base Salary to 100% of your Base
Salary (the “Enhanced Target Annual Bonus”) and your maximum Annual Bonus will
be increased to not less than 200% of your Base Salary.

2. “Negative” Discretion. Notwithstanding the foregoing or anything else
contained herein to the contrary, for each fiscal year the Chairman of the Board
and the Chief Executive Officer of the Company may, in their sole and absolute
discretion (despite the achievement of the Management Case EBITDA Targets),
reduce your Enhanced Target Annual Bonus to an amount between 100% of your Base
Salary and the Annual Target Bonus percentage set forth in your Employment
Agreement (currently 75%) in the event of a failure to achieve one or more of
the Trade Promo, Gross Profit, Advert & Other Consumer and FCF objectives for
such year set forth in Exhibit A hereto (“Select Objectives”); provided, that in
exercising such discretion, a failure to achieve one or more Select Objectives
will not mandate any such reduction, such as when the Chairman and Chief
Executive Officer determine that special circumstances apply. In the event of
any such reduction, you will be given Notice of such decision not less than ten
(10) days prior to the date Annual Bonuses are paid for such fiscal year. In
such case, the Target Annual Bonus percentage as set forth in the Employment
Agreement will apply, as modified by the foregoing provisions of this Section 2
for that fiscal year.

3. Interpretation. The Board shall be empowered to make all determinations or
interpretations consistent with Sections 1 and 2 of this letter agreement, which
determinations and interpretations shall, if made in good faith, be binding and
conclusive on you and the Company.

5. Transferability. None of your rights under this letter agreement may be
assigned, transferred, pledged or otherwise disposed of, other than by your will
or under the laws of descent and distribution.



--------------------------------------------------------------------------------

6. Withholding. The Company shall be authorized to withhold from the payment of
any Retention Bonus that may become payable hereunder, the amount of any
applicable federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

10. Governing Law/Counterparts. The validity, construction, and effect of this
letter agreement shall be determined in accordance with the laws of the State of
Delaware. This letter agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

Please indicate your agreement to the foregoing by executing this letter
agreement where indicated below.

 

PEAK HOLDINGS LLC By:  

/s/ Jeffrey P. Ansell

Name:  

 

Title:  

 

 

Agreed and acknowledged as of this 11th day of June, 2007

/s/ Craig Steeneck

Craig Steeneck

 

2



--------------------------------------------------------------------------------

Base Case

  

Management Case

     2008    2009    2010         2008    2009    2010

Trade Promo

   XXX    XXX    XXX   

Trade Promo

   XXX    XXX    XXX

% To Gross

   XXX    XXX    XXX   

% To Gross

   XXX    XXX    XXX

Net Sales

   XXX    XXX    XXX   

Net Sales

   XXX    XXX    XXX

Gross Profit

   XXX    XXX    XXX   

Gross Profit

   XXX    XXX    XXX

% To Net

   XXX    XXX    XXX   

% To Net

   XXX    XXX    XXX

Advert & Other Consumer

   XXX    XXX    XXX   

Advert & Other Consumer

   XXX    XXX    XXX

% To Net

   XXX    XXX    XXX   

% To Net

   XXX    XXX    XXX

Ebitda

   XXX    XXX    XXX   

Ebitda

   XXX    XXX    XXX

% To Net

   XXX    XXX    XXX   

% To Net

   XXX    XXX    XXX

FCF*

   XXX    XXX    XXX   

FCF*

   XXX    XXX    XXX

 

* (Ebitda - Capex - Cash Taxes - Working capital - Cash Interest - Sponsor Fees)

Upside objectives needed to obtain Management Case financial performance (BT/CS)

 

  1) Reduce Trade spending gradually as a % to Gross Sales, reducing it by XXX
basis points by the end of 2010.

 

  2) Increase Advertising/Other Consumer Spending to above XXX to Net Sales by
the end of 2010.

If unforseen circumstances prevent this from occurring, then agreement with the
Chairman and CEO can waive this requirement.

 

  3) Increase Gross Profit % to Net Sales (excluding depreciation) by XXX basis
points by end of 2010.

 

  4) Generate Free Cash Flow in excess of XXX million by the end of 2010.